
	

115 S1125 IS: Protect Our Gold Star Families' Education Act of 2017
U.S. Senate
2017-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1125
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2017
			Mr. Kaine (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to provide Federal Pell Grants to Iraq and Afghanistan
			 veteran's dependents.
	
	
		1.Short title
 This Act may be cited as the Protect Our Gold Star Families' Education Act of 2017.
		2.Providing Federal Pell Grants for Iraq and Afghanistan veteran’s dependents
 (a)AmendmentsPart A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.) is amended— (1)in section 401, by adding at the end the following:
					
						(k)Scholarships for veteran’s dependents
 (1)Definition of eligible veteran’s dependentIn this subsection, the term eligible veterans dependent’ means a dependent or an independent student— (A)whose parent or guardian was a member of the Armed Forces of the United States and died as a result of performing military service in Iraq or Afghanistan after September 11, 2001; and
 (B)who, at the time of the parent or guardian’s death, was— (i)less than 24 years of age; or
 (ii)enrolled at an institution of higher education on a part-time or full-time basis. (2)Grants (A)In generalThe Secretary shall award a Federal Pell Grant, as modified in accordance with the requirements of this subsection, to each eligible veteran’s dependent to assist in paying the eligible veteran’s dependent’s cost of attendance at an institution of higher education.
 (B)DesignationFederal Pell Grants made under this subsection may be known as Iraq and Afghanistan Service Grants. (3)Prevention of double benefitsNo eligible veteran’s dependent may receive a grant under both this subsection and subsection (a) for the same award year.
 (4)Terms and conditionsThe Secretary shall award Iraq and Afghanistan Service Grants under this subsection in the same manner and with the same terms and conditions, including the length of the period of eligibility, as the Secretary awards Federal Pell Grants under subsection (a), except that—
 (A)the award rules and determination of need applicable to the calculation of Federal Pell Grants under subsection (a) shall not apply to Iraq and Afghanistan Service Grants;
 (B)the maximum period determined under subsection (c)(5) shall be determined by including all Iraq and Afghanistan Service Grants received by the eligible veteran’s dependent, including such Grants received under subpart 10 before the effective date of this subsection; and
 (C)an Iraq and Afghanistan Service Grant to an eligible veteran’s dependent for any award year shall equal the maximum Federal Pell Grant available for that award year, except that an Iraq and Afghanistan Service Grant—
 (i)shall not exceed the cost of attendance of the eligible veteran’s dependent for that award year; and
 (ii)shall be adjusted to reflect the attendance by the eligible veteran’s dependent on a less than full-time basis in the same manner as such adjustments are made for a Federal Pell Grant under subsection (a).
 (5)Estimated financial assistanceFor purposes of determinations of need under part F, an Iraq and Afghanistan Service Grant shall not be treated as estimated financial assistance as described in sections 471(3) and 480(j).; and
 (2)by striking subpart 10. (b)Effective date; transition (1)Effective dateThe amendments made by this section shall take effect with respect to the award year immediately following the date of enactment of this Act.
 (2)TransitionThe Secretary shall take such steps as are necessary to transition from the Iraq and Afghanistan Service Grants program under subpart 10 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070h), as in effect on the day before the effective date of this section, and the Iraq and Afghanistan Service Grants program under section 401(k) of the Higher Education Act of 1965 (20 U.S.C. 1070a(k)), as amended by this section.
				
